Citation Nr: 0509568	
Decision Date: 03/31/05    Archive Date: 04/07/05	

DOCKET NO.  03-05 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1966 to March 
1969.  His medals and badges include the Combat Infantryman 
Badge, the Army Commendation Medal, and the Bronze Star 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Chicago, Illinois, that granted service connection 
for PTSD and assigned a 50 percent disability rating, 
effective May 5, 2002, the date of receipt of the veteran's 
claim for disability benefits.  

The veteran offered testimony before the undersigned at a 
video conference hearing in January 2005.  A transcript of 
that hearing is associated with the claims file.  


FINDING OF FACT

The veteran's PTSD reasonably causes periods of discord with 
his spouse and difficulty working in a traditional work 
setting.  His symptoms include diminished interest in things, 
difficulty sleeping, irritability, anger, anxiety, and 
intrusive recollections of his Vietnam experiences.  Only the 
use of medication allows him to function.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but not 
more, for PTSD have reasonably been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for PTSD.  

In the interest of clarity, the Board will initially address 
some preliminary matters pertaining to the issue on appeal.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The record reflects that the 
veteran has been informed of the various requirements of law 
pertaining to his appeal in the December 2002 Statement of 
the Case (SOC) and the November 2004 Supplemental Statement 
of the Case (SSOC).  Crucially, the Board finds that an June 
2002 letter from the RO informed the veteran of VA's duty to 
assist him in the development of his claim.  This letter 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence in support of his claims.  Specifically, he was 
advised that he could provide the names, addresses, and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for the claimed 
conditions.  He was informed as well that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21- 4142), copies 
of which were enclosed with the letter.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises a 
new issue.  See VAOPGCPREC 8-2003 (December 22, 2003).  In 
May 2002, the veteran filed a claim for service connection 
for PTSD.  He was provided a VCAA notice regarding this claim 
by means of the June 2002 letter.  In a July 2002 rating 
decision, service connection was granted for PTSD.  The 
veteran filed a NOD as to the assigned rating.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the claim for an increased 
initial rating for PTSD.  That is, because the veteran was 
provided with adequate VCAA notice in June 2002 in regards to 
his initial service connection claim, VA is not required to 
provide additional notice with respect to the subsequent 
"downstream" claim for an increased rating.  The Board 
therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA].

In short, based on the above record, the Board concludes that 
the veteran has been properly informed of what is required of 
him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in June 2002, prior to the initial adjudication of 
his claim in July 2002.  Therefore, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
treatment records, and reports of VA examinations, which will 
be described below.  The veteran has not identified any 
outstanding evidence.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2003).  In November 2004, following 
receipt of the most recent SSOC that month, the veteran 
requested that the RO forward his claims folder to the Board 
without waiting for the 60-day period to expire.  See Report 
of Contact (VA Form 119) dated November 23, 2004.  He 
provided testimony in support of his claim in January 2005.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2004).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations generally.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal.  Fenderson at 126-28.  As 
noted above, the veteran has appealed the RO decision 
assigning an initial 50 percent disability rating for his 
PTSD.  Thus, the Board must consider whether a rating in 
excess of 50 percent is warranted for any period since the 
effective date of service connection.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994)).

The criteria for a 50 percent rating are:  

Occupational and social impairment with reduced reliability 
in productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  



The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411.

Factual Background

The relevant evidence of record includes the report of a 
psychiatric examination accorded the veteran by VA in July 
2002.  The examiner reviewed the claims folder.  The veteran 
stated that when he first came home from Vietnam he was able 
to repress his emotions.  He indicated that around 1983 he 
read a book of short stories written by Vietnam veterans and 
this caused him to begin to have psychiatric symptoms.  He 
described problems he had thereafter and stated that a 
private physician treated him for depression for a number of 
years.  He reported he was given Triavil and this worked 
well.  The medicine stopped his depression and calmed his 
nerves.  However, the doctor died and he had to find a new 
one.  His current physician and another physician would not 
let him use Triavil, but prescribed Elavil for him.  They 
told him Triavil had a major tranquilizer in it and this 
could harm him if he took it too long.  He stated that the 
Elavil helped him sleep, but did not keep him from feeling 
fear.  

The veteran was given the Mississippi Scale for Combat-
Related PTSD and described symptoms that included social 
isolation, difficulty sleeping, difficulty concentrating, 
startle reaction, and avoidance of things that would remind 
him of what happened in service.  

He had an engineering degree and mostly did machine design.  
For the past 15 years he had contracted himself out through a 
technical services outfit.  He stated he never made any 
mistakes on the job until he worked with a Vietnamese 
engineer.  He then felt like something was trying to take 
over his mind and he had a very hard time concentrating on 
his work and this caused him to make mistakes.

He had been married twice.  His first marriage lasted 2 1/2 
years and he had two children by that union.  His second and 
current marriage had lasted 28 years and he and his wife had 
two children.  He stated that he had no legal or financial 
difficulty at the present time, but wanted help with 
medication.

On examination he was described as well groomed and 
cooperative.  Motor behavior was normal, eye contact was 
direct, and impulse control was appropriate.  Speech was 
normal in volume, rate, and rhythm.  However, voice tone 
became faint at times.  He cried on one occasion and tears 
came to his eyes on several occasions.  He was alert and 
properly oriented.  Mood was dysphoric and anxious.  Affect 
was appropriate to content.  No perceptual distortions, 
cognitive defects, or thought disorders were noted.  He 
admitted to poor concentration, but had no difficulty with 
calculation or memory.  Judgment and insight were intact.  
Psychotic symptomatology was absent.

The examiner stated the veteran met the criteria for a 
diagnosis of chronic PTSD with secondary anxiety.  Social and 
industrial adaptability were described as moderately 
impaired.  The veteran was described as able to work, "but 
only on a limited basis, and lately has begun to make 
mistakes."  The veteran had difficulty with friendships 
because of paranoia.  The Axis I diagnosis was PTSD with 
secondary anxiety.  The Axis II diagnosis was deferred.  
Reference was made to problems trusting others and problems 
on the job due to anxiety and symptoms of PTSD.  He was given 
a Global Assessment of Functioning (GAF) score of 55 at 
present and for the past year.

Of record is the report of a psychiatric review for 
disability determination purposes by a psychologist in 
September 2002 in which reference was made to the 
aforementioned VA psychiatric examination.  It was indicated 
that the veteran was taking Elavil and medication for high 
blood pressure at the present time.  His wife indicated that 
he had trouble sleeping because of anxiety, but it was noted 
he left daily to visit friends, perform errands, and keep 
appointments.  He "enjoys playing on his pool league once a 
week and going down weekends to play with his friends."  
Reportedly, he had hobbies, went to church, and went out to 
eat often.  He was also able to fix things, talk on the 
phone, pay his bills, and go to movies on occasion.  Overall, 
he appeared capable of performing simple tasks.  It was 
indicated that his impairment was "not severe enough to meet 
or equate a listing."  

Additional medical evidence includes the report of another 
psychiatric examination accorded the veteran by VA in 
November 2003.  The examiner reviewed the electronic medical 
record, but indicated the claims file and other medical 
records were not available for examination at the present 
time.  It was noted the veteran's medication list included 
Amitriptyline and Clonazepam.  He was also taking medication 
for acid reflux and cholesterol.  The veteran also mentioned 
taking an over-the-counter sleep aid.  It was noted he had 
been followed for all his medical care through VA medical 
facilities.  

It was reported that past mental health history included 
treatment for PTSD since at least the early 1990's.  The 
veteran stated medications for his symptoms had been helpful 
with management, particularly with anger and disturbing 
dreams.  He said "the Triavil (Amitriptyline) helps a lot, it 
calms me down, I don't get as angry, without it I'm horrible, 
I get angry over silly stuff."  He was offered PTSD group 
treatment, but declined.  He explained that "getting around 
people and talking about it makes it worse."  He added that 
since he had been on the medication regimen for PTSD his 
tendency toward assaultive or violent behavior had 
significantly decreased.  He indicated that "while not on the 
medicine I get angry so easily, I get real nervous, and 
shake."  He indicated that he thought about suicide about 3 
or 4 times a week.  However, he denied any actual attempts.  
He complained of poor sleep unless he took his medication.  
He indicated that all of a sudden about 3 or 4 months 
previously he was not able to sleep.  However, he stated that 
with his medication, he usually slept through the night and 
felt rested upon awakening.  Appetite was reported as 
adequate.  He reported an adequate energy level, but said he 
relied on Geritol to maintain adequate energy.  He reported 
no recent history of alcohol or substance abuse.

He described a relatively good relationship with his wife and 
credited her and medication management of his symptoms for 
most of the effective functioning between them.  He described 
his wife as very understanding.  He also reported a good 
relationship with his children.  He commented that he could 
handle large family gatherings "as long as I'm on my 
medication," although social relationships were described as 
fairly limited.  He reported that he played billiards with a 
few friends, "but other than that, I don't do too much, 
there's just not a lot I want to do."

Occupationally, the veteran reported a somewhat unstable work 
history for the past 15 years.  His education and training 
were in medical and electrical engineering, but he had not 
had permanent, full-time employment in that field since the 
1980's.  He attributed the difficulty not only to an 
economically driven and highly competitive field, but also to 
a progressive inability to handle the complexities of the 
work.  For the past several years, his employment had been 
only under contractual terms that lasted for several months 
at the most.  While he had hoped that some of the temporary 
positions would turn into full time employment, he was never 
offered such an opportunity.  He indicated that after a few 
months on a job, "I couldn't handle the stress of deadlines 
and the pressure from my bosses."  He admitted that his work 
performance was somewhat slowed as a result of medications 
for his PTSD, but added "if I didn't take the medications, I 
couldn't control the anger."  He again referred to the 
incident when he was working with a young Vietnamese male 
employee with what he reported was a heavy accent.  He stated 
he was scared to death of the individual, and "I screwed up 
some work because I could not concentrate."  He said his boss 
called him into the office to find out what the problem was, 
but he could not tell him that simply being in the presence 
of the Vietnamese individual" brought it all back."  
Accordingly, his contractual agreement with the company was 
not renewed.  He stated that he always hid his problem from 
employers.  He indicated the last time he worked in his 
chosen profession was a three-month job in 2001.  He stated 
that since September 2003 he had been employed on a part-time 
basis as a shipping clerk.  He worked 17 hours a week and his 
duties included shipping small packages, creating customer 
invoices on the computer, and running up programs for 
shipments.  He stated the work was very simple and his boss 
had been very accommodating.  

To supplement his income he attempted to sell billiard cues 
and sticks over the Internet.  He had had an extensive 
involvement in this area for many years.  His efforts in 
making the billiard products were thwarted by a tendency to a 
low frustration tolerance.  He discontinued this venture 
after a few of his Internet customers' checks bounced.

As for his PTSD symptoms, he reported recurrent and intrusive 
recollections of events in Vietnam, avoidance of things that 
would remind him of Vietnam, persistent symptoms of increased 
arousal, difficulty sleeping, irritability, and anger 
outbursts.  He stated that were it not for his current 
medications, the symptoms would be most difficult to manage.  

On examination he presented with a neat and clean appearance, 
he had good eye contact, and he appeared his stated age.  He 
was cooperative throughout the examination.  Mood was anxious 
and affect was blunted.  There was no evidence of any 
suicidal or homicidal ideation.  Speech was normal in volume, 
rhythm, and clarity.  Thought processes were logical and 
relevant.  There were no cognitive impairments or perceptual 
disturbances.  He was alert and properly oriented.  Memory 
was adequate for purposes of the examination, as was 
concentration and attention.  No obsessive or ritualistic 
behavior was observed.  Judgment and insight were normal, and 
he appeared to be a reliable informant.  

The examiner stated that based on the above information, the 
diagnosis of PTSD was supported.  Notation was made of the 
various symptoms, such as persistent reexperiencing of 
intrusive recollections, avoidance of things that would 
remind him of Vietnam, persistent symptoms of increased 
arousal, difficulty sleeping, irritability, and outbursts of 
anger.  The examiner stated that were it not for the 
medications the veteran compliantly took, these symptoms 
would be most difficult to manage.  Notation was made of the 
veteran's difficulty in the workplace, and the examiner 
stated that from all indications the veteran's slowed work 
performance relative to his medication needs and his anxiety 
symptoms when not on medications made him a poor candidate in 
his field.  The examiner opined that from "all indications, 
it is more likely than not" that the veteran's PTSD 
impairment was significant enough that functioning in a 
typical work environment "would be very difficult, if not 
impossible for him to manage."  The Axis I diagnosis was 
PTSD.  There was no Axis II diagnosis.  The veteran was given 
a GAF score of 52.  

Testimony offered by the veteran at the January 2005 
videoconference hearing before the undersigned reflected that 
he was currently continuing to receive treatment at the 
Jefferson Barracks VA Medical Center.  The veteran testified 
that he was continuing to work two days a week essentially as 
a shipping clerk in a woodshop (Transcript, page 3).  He 
again indicated the employer was very understanding and he 
stated the job did not involve him dealing with anyone else.  
He testified he was still taking Amitriptyline.  He stated he 
took three pills a night before going to sleep and one around 
noon during the day (Transcript, page 5).  When asked about 
activities, the veteran indicated that "the only activity I 
do is I go play pool in a pool league with some friends on 
Tuesday nights, that's all I do, I don't do anything else."  
(Transcript, page 8).  The veteran also added that in 
addition to the Amitriptyline, he was taking sleeping pills 
(Transcript, page 10).  

Analysis

After careful review of all the evidence of record, including 
the evidence set forth above, the Board finds that an initial 
disability rating of 70 percent is warranted as the veteran's 
PTSD symptoms render him significantly impaired from both a 
social and occupational standpoint.  

The evidence of record reveals that the veteran has PTSD 
symptomatology that includes reexperiencing traumatic events 
in Vietnam, avoidance of things that remind him of Vietnam, 
hyperarousal, flashbacks, sleep difficulty, suicidal 
ideation, social isolation, anxiety, and irritability.  

The Board notes that GAF scores of 55 in July 2002 and 52 in 
November 2003 have been assigned.  The DSM-IV contemplates 
that the GAF scale will be used to gauge a person's overall 
functioning at the time of the evaluation because ratings of 
current functioning would generally reflect the need for 
treatment or care.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  The GAF scale ranges from 1 to 
100.  A GAF score of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or, any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g. flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or, school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores of 
50 or below contemplate an inability to work.

In this case the veteran's GAF scores have been above 50.  
The veteran has indicated he is working, albeit on a part-
time basis.  He has reported various symptoms of PTSD such as 
irritability, anxiety, social isolation, difficulty sleeping 
and avoidance of things that would remind him of Vietnam.  
However, it is not shown that he is totally impaired from 
both a social and occupational standpoint such that a 100 
percent evaluation should be assigned.  The Board notes that 
the veteran has reported that he is working but only about 17 
hours a week.  He is not shown by the medical evidence during 
any of the appeal period to have persistent delusions, 
grossly inappropriate behavior, lack of orientation, or other 
disabling symptoms indicative of total impairment.

While the veteran is not shown to meet every criteria for the 
award of a 70 percent evaluation, the Board finds, with 
resolution of all doubt in the veteran's favor, that his 
service-connected PTSD more nearly approximates an initial 
evaluation of 70 percent for the entire appeal period.  The 
Board believes that the evidence reasonably shows that the 
service-connected PTSD causes significant impairment and 
requires psychiatric medication.  

In summary, a 70 percent initial disability evaluation is 
warranted for the veteran's PTSD.  The Board finds that the 
medical evidence shows the PTSD symptomatology has remained 
essentially constant over the entire appeal period.  
Accordingly, a staged rating under Fenderson is not in order.  


ORDER

Entitlement to a 70 percent initial disability evaluation, 
but not more, for PTSD is granted, effective May 5, 2002.



	                        
____________________________________________
	JOHN Z. JONES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


